Pacific Coast National Bancorp Announces Significant Growth & Improvement in Financial Results for Second Quarter 2008 SAN CLEMENTE, Calif. — Pacific Coast National Bancorp (“Company”) (OTCBB: PCST.OB) the parent corporation of Pacific Coast National Bank (“Bank”), today announced significant improvement towards achieving profitability, reporting an unaudited net loss for the second quarter of 2008 of $(64) thousand or $(0.03) per share compared to a loss of $(944) thousand or $(0.41) per share for the second quarter of 2007. The significant improvement in loss per share was primarily due to a 78% increase in net interest income and a 183% increase in non-interest income offset by an 11% increase in non-interest expenses.The increase in net interest income reflects the Company’s substantial growth over the last twelve months. As of June 30, 2008, the Company’s assets increased to $139.9 million compared to $72.3 million at June 30, 2007. Net loans outstanding increased to $116.9 million at June 30, 2008, compared to $59.6 million at June 30, 2007. Asset growth has primarily been funded with strong core deposit growth. Total deposits increased to $127.5 million from $57.2 million as of June 30, 2008, and June 30, 2007, respectively. "While we are very pleased with our second quarter results, we remain cautiously optimistic about the balance of 2008," stated Michael S. Hahn, President and CEO of the Bank. “Even though the Bank does not make or invest in sub-prime loans, the impact of the sub-prime market, coupled with declining real estate values and slower economic growth generally,may have a rippling effect throughout our entire region's economy during the remainder of 2008 and possibly beyond. For this reason, our recent focus has been, and our focus will continue to be, on asset quality, loan portfolio diversification and core deposit growth”. Balance Sheet Summary The Company continued to grow, with total assets reaching $139.9 million at June 30, 2008 compared to $112.5 million at December 31, 2007. Net loans outstanding increased $20.8 million to $116.9 million at June 30, 2008, compared to $96.1 million at December 31, 2007. Specifically, the Bank’s commercial loan portfolio grew to $28.7 million, or 24% of total loans, at June 30, 2008, compared to $21.8 million, or 22% of total loans, at the end of 2007. The commercial real estate loan portfolio grew to $47.7 million, or 40% of total loans, at June 30, 2008, compared to $41 million or 42% of total loans at December 31, 2007. Residential real estate loans remained low at $4.8 million, or 4% of total loans, at June 30, 2008, compared to $2.7 million or 3% of total loans at December 31, 2007. Construction and land development loans increased slightly to $34.7 million or 29% of total loans from $31.2 million or 32% of total loans at June 30, 2008 and December 31, 2007 respectively. Hahn stated, “The Bank is actively working to reduce its exposure in construction real estate loans. However, we are fortunate that a majority of the Bank’s construction loan portfolio is concentrated in projects located along the Southern California coastline. This area has shown a lesser decline in value when compared to inland areas”. At June 30, 2008 the Bank had $4.7 million in non-performing loans, compared to $2.5 million at December 31, 2007.Of the $4.7 million, $2.9 million are no longer accruing interest compared to $2.5 million at December 31, 2007. Also of the $4.7 million in non-performing loans at June 30, 2008, the balances of $3.9 million are net of write-downs since December 31, 2007, to their bulk-sale value less costs to sell. Therefore no further losses on these $3.9 million of loans are anticipated. The commercial real estate and construction portfolios continue to be closely monitored, through site visits, updated property valuations and financial information combined with ongoing communications with the borrowers. Subsequent to June 30, 2008, the Bank received payoffs of $1.0 million and recoveries of $174 thousand on non-performing loans. This reduced non-accruing loans to $1.9 million. Total deposits increased to $127.5 million at June 30, 2008, up from $99 million at December 31, 2007, with a significant shift in the mix of deposits. During the first six months of 2008, money market accounts grew by $12.9 million, or 36%, to $49.1 million, representing 38% of the deposit portfolio. Demand deposits grew by $7.8 million to $25.5 million, or 20% of total deposits, from $17.7 million or 18% of total deposits for June 30, 2008 and December 31, 2007 respectively. The growth in these two areas allowed the Bank to reduce brokered time deposits by $5 million from December 31, 2007 to June 30, 2008. Time deposits totaled $48.3 million, or 38% of total deposits, at June 30, 2008 compared to $41.2 million, or 42% of total deposits, at December 31, 2007. “Our focus remains to build the Bank with a solid core value by increasing core deposits within our target market of family-owned businesses,” commented Mr.
